
	

114 HR 3115 IH: Enhancing Safety at Military Installations Act
U.S. House of Representatives
2015-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3115
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2015
			Mr. DesJarlais (for himself, Mrs. Blackburn, Mr. Duncan of Tennessee, Mr. Reichert, Mrs. Black, Mr. Roe of Tennessee, Mr. Fleischmann, Mr. Cohen, Mr. Graves of Georgia, Mr. Cooper, and Mr. Fincher) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To safeguard military and civilian personnel on military bases and Armed Forces recruitment
			 facilities by repealing bans on military personnel carrying firearms on
			 military bases and recruitment facilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enhancing Safety at Military Installations Act. 2.Repeal of laws and regulations disarming firearms-trained military personnel on military bases and Armed Forces recruitment facilities and prohibition on reimposing bans on such military personnel (a)Trained military personnel definedIn this section, the term trained military personnel means all members of the Armed Forces who are trained by the Armed Forces in the use of firearms and are authorized to use them.
 (b)FindingsCongress makes the following findings: (1)Military personnel are trained in firearms use and are prepared to protect and defend the United States at all times.
 (2)Military personnel are entrusted with firearms and other weapons in the defense of the United States.
 (c)Rulemaking requirementNot later than 30 days after the enactment of this Act, the Secretary of Defense shall issue a new directive authorizing trained military personnel to carry military-issued firearms on military bases and Armed Forces recruitment facilities.
			(d)Repeal of laws and regulations disarming trained military personnel
 (1)RepealEffective upon the issuance of the new directive required by subsection (c) and to the extent inconsistent with such directive—
 (A)Army Regulation 190–14, issued on March 12, 1993, is repealed; and (B)Department of Defense Directive Number 5210.56, issued on November 1, 2001, as modified on January 24, 2002, and by any subsequent modification, is repealed.
 (2)Effect of other firearm bansEffective upon the issuance of the new directive required by subsection (c), any provision in any other law, rule, regulation, or Executive order that prohibits trained military personnel from carrying officially issued firearms on military bases or Armed Forces recruitment facilities shall have no force or effect with regard to trained military personnel while on military bases and Armed Forces recruitment facilities, and trained military personnel shall not be prohibited from carrying officially issued firearms on military bases or Armed Forces recruitment facilities. This paragraph includes the relevant provisions in section 1585 of title 10, United States Code (relating to carrying of firearms), section 922 of title 18, United States Code (relating to unlawful acts), and part 108.11 of title 14, Code of Federal Regulations (relating to carriage of weapons).
				
